Littlejohn, Justice
(concurring):
I am in basic accord with the opinion of Justice Gregory, but I think it appropriate to comment upon a proper construction of the acquisition statute, § 58-27-1360. This statute gives to Combined Utility System “... the right at any time thereafter to acquire, upon payment of just compensation therefor, the facilities and properties of the supplier of electricity [Blue Ridge] in the annexed or incorporated area situate within the limits of the municipality ..It goes further and provides that the “... supplier of electricity [Blue Ridge] in the annexed or incorporated area shall have the right to compel such city ... to purchase such facilities and properties and to compel the payment of just compensation therefor;...” It is a right-of-condemnation statute with a double aspect.
The Constitution of South Carolina, Article I, § 13, provides: “... private property shall not be taken ... for public use without just compensation being first made therefor.” Normally, property already in public use may not be condemned by another public entity. Tuomey Hospital v. City of Sumter, 243 S. C. 544, 134 S. E. (2d) 744 (1964). The statute modifies this rule, in effect, making it possible for either the condemnor or the condemnee to initiate a taking for a different public use. The statute is permissive and neither the annexing municipality nor the supplier of electricity is required to trigger its usefulness.
As indicated above, rights granted under the statute are akin to the right of condemnation. The right to condemn may not be arbitrarily used and I am not at all sure that either party may arbitrarily use rights granted by the statute even though at first blush the statute would appear to give to either party an unlimited right to force a sale. Efforts to condemn *141property may be enjoined by a court of equity if exercise of the right is not truly needed to promote a public purpose. Seabrook v. Carolina Power and Light Company, 159 S. C. 1, 156 S. E. 1 (1931). Whether Blue Ridge can show good reason for the exercise of the statutory authority is not a question momentarily before this Court.
The problem which must be solved arises by reason of the unusual facts involved. Normally, a newly annexed area would have many electricity customers and the electric lines and other properties of the original supplier would be of considerable value to the annexing municipality. Here, we have only one consumer and the to-be-acquired properties are, with few changes and alterations, of substantial value to Blue Ridge. I do not read into the statute an intent on the part of the legislature to require the result for which Blue Ridge argues. Both Blue Ridge and Combined Utility System were created to serve the people of their respective groups. Blue Ridge contends that Combined Utility System should be required to buy its line of a little less than one mile (4,817 feet), and that Combined Utility System should be required to construct a new line almost six miles long (31,000 feet) to take its place at an expense of well over two hundred thousand dollars.
There has been filed with this Court an Amicus Curiae brief on behalf of the South Carolina Electric Cooperative Association, Inc. The real reason for requiring Combined Utility System to buy these properties may be gleaned from this brief, which states:
The intention of the General Assembly, as inferred from the provisions of § 58-27-1360, is to require the municipalities to think long and hard, prior to annexation or incorporation of an area, about the financial impact on the municipality should it elect to oust an electric supplier from a given area.
I do not agree with the intent attributed to the General Assembly, but it is inferable that Blue Ridge would impose upon Combined Utility System a burden it can ill afford in order to gain advantage to itself not necessarily consistent with serving its own customers well. The rights of both the people in the annexed area and the people in the municipality *142to annex are superior to the right of Blue Ridge to sell electricity.
The Amicus Curide brief recognizes:
While an arbiter might disallow a particular plan or proposal of reintegration on the grounds that such plan or proposal was “unreasonable” or would result in “unjust” compensation, a reasonable or “just” proposal of reintegration, in any event, must be considered and allowed.
In the last analysis, the arbiters will be permitted to reject any plan or proposal which is unreasonable. If they find the most reasonable solution to the problem is that Blue Ridge retain its properties and continue to serve its customers with the facilities it erected when there was no conflict existing, they may reject others. The statute certainly does not grant to Blue Ridge the sole right to determine how its lines shall be reintegrated.
It is common knowledge that the municipalities and the cooperatives have been in substantial dispute and conflict for many years relative to annexations and the right to serve “annexed” customers.
The problems with which the arbiters must deal in this case are novel. The litigation has been in contest nearly four years already. If an additional appeal is involved, there will be no final determination for at least four or five additional years. In an effort to provide the arbiters with some guidance, I deem it a disservice to remand without comment on the statute.
Lewis, C. J., and Ness and Harwell, JJ., concur.